      Case 4:21-cr-00004-CDL-MSH Document 25 Filed 07/21/21 Page 1 of 1


                IN THE UNITED STATES DISTRICT COURT FOR THE
                        MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

 UNITED STATES OF AMERICA

        v.                                          Case No.: 4:21-CR-00004-CDL-MSH-1

 BYRON QUINTANILLA



                       ORDER ON MOTION FOR CONTINUANCE


       Defendant Byron Quintanilla, has moved the Court to continue the pre-trial

conference of his case, presently scheduled for August 3, 2021 and to continue his trial to the

January 2022 trial term. The defendant was arraigned on March 31, 2021. Additional time

is needed to obtain certain records and review those records, further investigate,

research and discuss the government’s case in chief with the defendant. The Court

finds that it is in the interests of justice to allow the continuance for additional time to allow

the parties to complete a thorough investigation and to explore possible plea negotiations and

this interest outweighs the interest of the Defendant and the public in a speedy trial.

Failure to grant a continuance would deny counsel reasonable time for effective preparation

and could result in a miscarriage of justice.           Accordingly, Defendant=s Motion for

Continuance [Doc. 23] is GRANTED, and it is hereby ordered that this case shall be

continued until the January 2022 trial term. The delay occasioned by this continuance shall

be deemed excludable pursuant to the provisions of the Speedy Trial Act, 18 U.S.C. ' 3161.

                       It is SO ORDERED, this 21st day of July 2021.


                                             S/Clay D. Land
                                             HONORABLE CLAY D. LAND
                                             UNITED STATES DISTRICT COURT
